Citation Nr: 1332824	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  96-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to April 1964, from November 1972 to September 1978, and from December 1990 to May 1991. She served in the Southwest Asia Theater of Operation during the Persian Gulf War Era from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2002, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  By correspondence dated in July 2006, the Veteran was informed that she had the right to have another hearing.  She indicated in an August 2006 correspondence that she did not want an additional hearing.  38 U.S.C.A. §§ 7102, 7107 (West 2002); 38 C.F.R. §§ 19.75 , 19.76, 20.703, 20.704, 20.707, 20.717 (2012).

A November 2006 Board decision denied service connection for chronic obstructive pulmonary disease and bronchitis, disabilities of the cervical and lumbar spine, major depressive disorder, and a skin disability. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in a January 2008 Order, the Court remanded the claims for service connection for chronic respiratory disabilities, cervical and lumbar spine disabilities, major depressive disorder, and a skin disability.  The Board remanded the claims for additional development in July 2008.

A January 2009 rating decision granted service connection for major depressive disorder and awarded a 50 percent rating effective March 1, 2002.  Consequently, that issue is no longer before the Board.

An October 2009 decision denied service connection for respiratory disabilities, cervical and lumbar spine disabilities, and a skin disability.  The Veteran appealed that decision to the Court.  Pursuant to a Joint Motion for Partial Remand, in a March 2010 Order, the Court remanded the issues of service connection for chronic respiratory disabilities, cervical and lumbar spine disabilities, and a skin disability. The Board remanded those claims in October 2010 for development in compliance with the March 2010 Joint Motion and again in August 2012 because the prior requested development was not fully completed.  

At the time of the August 2012 remand, claims for service connection for cervical and lumbar spine disabilities were also on appeal.  However, a February 2013 rating decision granted service connection for lumbosacral facet arthritis with thoracolumbar degenerative disc disease and for degenerative disc disease of the cervical spine.  As that is considered a full grant of the benefit sought as to these two issues, they are no longer on appeal before the Board.
 
The appeal is REMANDED to the RO.


REMAND

Although further delay is regrettable, the Board finds that additional development is once again necessary prior to appellate review.

Pursuant to the Board's August 2012 remand instructions, additional examinations were afforded the Veteran in November 2012 to address the etiology of her claims for service connection for a respiratory disability and a skin disability.

In a November 2012 respiratory examination report, the examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD).  The examiner opined that it was less likely than not that the Veteran's diagnosed COPD was related to or caused by the Veteran service, including the Veteran's exposure to oil-fire smoke from Kuwait while deployed to Saudi Arabia from February 1991 to May 1991, with a brief visit in April 1991 to tour oil fires.  The examiner reviewed the claims file.  The examiner stated a medical opinion that the Veteran's COPD was least as likely as not due to the claimant's long history of smoking.  However, the examiner did not address the etiology of bronchitis, which was diagnosed in July 2001 and in April 2005.  The requirement that a claimant have a current disability is satisfied when the claimant has the disability at the time the VA claim is filed or during the pendency of the claim, even if it later resolves prior to VA's adjudication of the claim.  McCain v. Nicholson, 21 Vet. App. 319 (2007).  The examiner also did not address the Veteran's exposure to a sand storm in service or whether her duties in which she handled different types of fuels as a petroleum specialist in service could have caused either of the respiratory disabilities.   

In a November 2012 skin disease examination report, the examiner diagnosed actinic keratosis and seborrheic keratosis.  The examiner opined that it was less likely as not that the claimant's diagnosed skin disease of actinic keratosis and seborrheic was related to service, including a skin rash on the elbows in May 1991.  The examiner reviewed the claims file.  The examiner stated that the Veteran's actinic keratosis was due to sun damage and years of sun exposure.  The seborrheic keratosis was normal common growths on the skin as one aged.  However, the examiner did not discuss the impact of the sun exposure, oil fires, and sand storms on the Veteran while she was stationed in Saudi Arabia during service.  

Therefore, the Board finds that the November 2012 respiratory examination and skin disease examination are incomplete.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Moreover, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, a remand is warranted to return the claims file to the November 2012 respiratory examiner and the November 2012 skin disease examiner, if available, for supplemental opinions.

Accordingly, the case is REMANDED for the following action:

1.   Forward the entire claims file to the examiner who prepared the November 2012 VA respiratory examination report for a supplemental opinion.  If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA respiratory examination, by a medical doctor with the appropriate expertise, to obtain answers to the question posed above.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following:

(a)  The examiner is requested to opine whether the Veteran's diagnosed respiratory disabilities, to include COPD and bronchitis, are at least as likely as not (50 percent probability or greater) related to active service.  The examiner should provide an opinion for both disabilities.

(b)  In providing the above opinion, the examiner must discuss:  (1) The service medical records showing that in May 1991, after her return from Saudi Arabia, the Veteran complained of symptoms of bronchitis, cough, and congestion, for one and a half to two weeks, that started with a cold; (2) The Veteran's history includes exposure to oil-fire smoke in Kuwait in April 1991, when she toured the oil fields for one day; (3) The fact that the Veteran also handled different types of fuels as a petroleum supply specialist; and (4) The Veteran claims exposure to a sand storm in service.  

(c)  If the examiner finds that one etiology is more likely over another, such opinion should provide a clear rationale for that finding.

2.  Forward the entire claims file to the examiner who prepared the November 2012 VA skin disease examination report for a supplemental opinion.  If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA skin disease examination, by a medical doctor with the appropriate expertise.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following:

(a)  The examiner is requested to clarify the prior November 2012 opinion that the Veteran's actinic keratosis was due to sun damage and years of sun exposure in relation to the impact of the sun exposure, oil fires, and sand storms on the Veteran while she was stationed in Saudi Arabia during service.  The examiner should specifically provide and opinion as to whether it is at least as likely as not (50 percent probability or greater) that any skin disability is due to sun exposure, oil fires, or sand storms during service.

(b)  The examiner must also address the relationship, if any, to the skin rash on the elbows in May 1991.  

(c)  The examiner should opine whether the Veteran has a current skin disease, and, if so, whether it is at least as likely as not (50 percent probability or greater) that the any skin disease is related to the Veteran's service, including a skin rash on the elbows in May 1991.  The examiner should also reconcile the opinions with those of record.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

